Citation Nr: 0113171	
Decision Date: 05/09/01    Archive Date: 05/15/01

DOCKET NO.  00-10 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether a substantive appeal was timely received to 
perfect an appeal from the denial of a claim of entitlement 
to an earlier effective date for the grant of a total 
disability rating based on individual unemployability.  

2.  Entitlement to an effective date earlier than February 
23, 1988, for the grant of a total disability rating based on 
individual unemployability.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

William W. Berg, Counsel
INTRODUCTION

The veteran served on active duty from October 1955 to June 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, that terminated the veteran's 
appeal of a determination establishing the effective date for 
the grant of a total rating based on individual 
unemployability (TDIU) because of his failure to file a 
timely substantive appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran's original formal claim for compensation 
benefits (VA Form 21-526e) was received in August 1976.  

3.  A rating decision dated in November 1996 granted a TDIU, 
effective from March 14, 1995, the date of receipt of the 
veteran's informal claim for that benefit; the combined 
service-connected evaluation was also increased to 90 
percent, effective from February 23, 1988.  

4.  In a letter dated in January 1997, the RO informed the 
veteran of this determination at his latest address of 
record.  

5.  In correspondence received in September 1997, the 
veteran's representative disagreed with the effective date 
assigned for the grant of a TDIU, contending that the 
effective date should be February 23, 1988.  

6.  In October 1997, a statement of the case on the issue of 
entitlement to an earlier effective date for assignment of a 
TDIU was issued to the veteran and his representative.  

7.  A substantive appeal of the denial of the veteran's claim 
of entitlement to an earlier effective date for the grant of 
a TDIU was received in December 1997.  

8.  The VA examination of the veteran by a board of two 
psychiatrists on November 2, 1988, constituted an informal 
claim for a TDIU; the veteran was unemployable due to his 
service-connected disabilities as of that date.  


CONCLUSIONS OF LAW

1.  The substantive appeal of the RO's denial of entitlement 
to an effective date earlier than March 14, 1995, for the 
grant of a TDIU was timely filed.  38 U.S.C.A. § 7105 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (to be codified as 
amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 20.200, 20.202, 
20.302, 20.1103 (2000).  

2.  The criteria for an effective date of November 2, 1988, 
for the grant of a TDIU have been met.  38 U.S.C.A. §§ 1155, 
5110 (West 1991 & Supp. 2000); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(to be codified as amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 
3.155, 3.157, 3.400, 4.16 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Whether the substantive appeal was timely

In November 1996, the RO granted the veteran's claim of 
entitlement to a TDIU, effective from March 14, 1995, the 
date of receipt of his informal claim for that benefit.  In a 
letter dated in January 1997, the RO informed the veteran of 
this determination at his latest address of record.  In 
September 1997, the veteran's representative disagreed with 
the effective date assigned for the grant of a TDIU, 
contending that the effective date should be February 23, 
1988.  A statement of the case on the issue of entitlement to 
an earlier effective date for assignment of a TDIU was issued 
to the veteran and his representative in October 1997.  

The veteran wrote to the RO in June 1998 inquiring about the 
status of his appeal of the effective date issue.  The RO 
responded in December 1998 by informing him that his appeal 
had been terminated because of his failure to file a timely 
substantive appeal.  

Under the law, an appeal consists of a timely filed notice of 
disagreement in writing and, after a statement of the case 
has been furnished, a timely filed substantive appeal.  38 
C.F.R. § 20.200.  A substantive appeal must be filed within 
60 days from the date that the agency of original 
jurisdiction mails the statement of the case to the 
appellant, or within the remainder of the one-year period 
from the date of mailing of the notification being appealed, 
whichever period ends later.  38 C.F.R. § 20.302(b).  

In this case, the appeal period ended in January 1998.  The 
veteran vigorously contends that he filed a substantive 
appeal in December 1997, within the time period allowed for 
perfecting an appeal.  He claims that a letter addressed to 
the Board dated December 11, 1997, was filed later that month 
and that the RO lost the correspondence.  Copies of this 
correspondence are of record and show that it was addressed 
to the Board and contains argument regarding the earlier 
effective date issue.  The veteran has also submitted copies 
of a certified mail receipt showing that correspondence was 
mailed to the RO on December 15, 1997, and received by the RO 
on the following day.  It is unclear whether the copy of the 
certified mail receipt that is of record is the certified 
mail receipt for the December 11, 1997, letter addressed to 
the Board; however, the dates are in close proximity.  It is 
also notable that the veteran had sent earlier correspondence 
to the RO by certified mail and that he had been diagnosed by 
VA on at least one previous occasion as suffering from 
paranoid schizophrenia, thus suggesting that his use of 
certified mail was perhaps characteristic of his dealings 
with the RO.  On the other hand, the record contains only 
copies of the relevant letter and certified receipts, and the 
letter that the veteran claims was a timely substantive 
appeal is date stamped received at the RO in June 1998.  

The veteran concedes that he styled his substantive appeal as 
a notice of disagreement but argues that this should not 
matter and was merely a stylistic error; the essential fact 
remains that he continued to express disagreement with the 
RO's determination regarding the effective date for his TDIU 
and that the Board should construe the letter as a 
substantive appeal irrespective of its label.  The Board 
concurs with this argument.  The law does not require that 
the appeal be perfected by filing a VA Form 9; rather, it is 
sufficient if correspondence is received containing specific 
arguments relating to errors of fact or law made by the RO in 
reaching the determination being appealed.  38 C.F.R. 
§ 20.202.  Moreover, the Board is to construe such arguments 
in a liberal manner for purposes of determining whether they 
raise issues on appeal, although the Board may dismiss any 
appeal that fails to allege specific error of fact or law in 
the determination being appealed.  Id.  See Myers v. 
Derwinski, 1 Vet. App. 127, 129 (1991).  

In this case, the letter of December 11, 1997, refers to the 
statement of the case issued in October 1997 and contains 
specific argument both as to the facts and to the law 
applicable in his case.  The veteran notes that the RO cited 
38 U.S.C. § 5110(a) in the statement of the case, which, he 
said, deals primarily with dependency and indemnity 
compensation, pensions, and service-connected compensation.  
The veteran argued that 38 U.S.C. § 5110(a) provides that the 
effective date for these benefits is the date of claim or the 
date entitlement arose.  He argued, however, that in his 
case, the date of entitlement to his TDIU and the date of 
receipt of the claim are the same - February 23, 1988.  He 
contended that the requirement to complete a VA Form 21-8940 
does not establish an effective date; rather, he maintained 
that the eligibility to apply for entitlement to a TDIU flows 
from qualifying disability and that the effective date of the 
qualifying disabilities in his case was February 23, 1988.  

The argument contained in the veteran's letter to the Board 
of December 11, 1997, was, in fact, quite sophisticated and 
clearly falls within the parameters of a substantive appeal 
as defined in 38 C.F.R. § 20.202.  The Board observes that 
the law does not require that a substantive appeal be 
correctly denominated, only that it contain substantive 
argument and be filed after a statement of the case has been 
issued.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  

It is notable that the statement of the case issued to the 
veteran in October 1997 noted that the claims file was then 
before the Board on other issues.  Thus, the veteran's 
addressing his substantive appeal to the Board, though filed 
with the RO, was entirely logical.  The Board notes that 
under 38 C.F.R. § 20.300 (2000), a substantive appeal must be 
filed with the VA office from which the claimant received 
notice of the determination being appealed unless notice has 
been received that the applicable VA records have been 
transferred to another VA office.  In that case, the 
substantive appeal must be filed with the VA office that has 
assumed jurisdiction over the applicable records.  Id.  This 
would be troublesome in this case were it not for the fact 
that the controlling statute requires only that notices of 
disagreement, and appeals, be in writing "and be filed with 
the activity which entered the determination with which 
disagreement is expressed (hereafter referred to as the 
'agency of original jurisdiction')."  38 U.S.C.A. § 
7105(b)(1).  

The Board concludes that the veteran's letter to the Board of 
December 11, 1997, constituted a properly filed substantive 
appeal.  The determinative issue, then, is whether the letter 
of December 11, 1997, was filed in a timely manner.  Here, 
the matter is somewhat murkier, since the record does not 
contain evidence that the substantive appeal dated in 
December 1997 was in fact received prior to June 1998, except 
for the copies offered by the veteran mentioned above 
indicating receipt of the substantive appeal on December 16, 
1997.  

Ordinarily, the presumption of regularity that attends the 
administrative functions of the Government is applicable in 
cases such as this.  See, e.g., Mindenhall v. Brown, 7 Vet. 
App. 271, 274 (1994), appeal dismissed, 53 F.3d 347 (Fed. 
Cir. 1995) (the law presumes the regularity of the 
administrative process "in the absence of clear evidence to 
the contrary").  Thus, the date stamp showing receipt of the 
December 11, 1997, letter at the RO in June 1998 would be 
controlling in the absence of evidence to the contrary and 
would establish that the substantive appeal was not timely 
filed.  

However, the copies of the certified mail documents dated in 
mid-December 1997 appear to be genuine, especially the 
postmark showing that the document was mailed on December 15, 
1997, at the U.S. Post Office in Anderson, South Carolina.  
This was four days following the date on the face of the 
correspondence.  Although the veteran corresponded on 
numerous occasions with the RO, usually at length, there does 
not appear to be other correspondence of record that fits as 
closely with the relevant time frame reflected in the 
certified mail documents.  Furthermore, the statement of the 
case issued in October 1997 noted that the claims file was at 
the Board for appellate consideration of another issue.  
Thus, the potential for misplacing the veteran's December 
1997 correspondence was present.  Finally, in a letter to the 
veteran dated July 26, 1999, the RO appears to acknowledge 
that the veteran's letter of December 11, 1997, but that it 
was not regarded by the RO as a substantive appeal.  
Specifically, the RO stated:  

Our letter dated January 24, 1997, 
notified you of our decision on your 
claim for Individual Unemployability.  A 
[N]otice of Disagreement was received on 
September 22, 1997.  A Statement of the 
Case was sent to you on October 21, 1997.  
You were advised to complete and return 
VA Form 9 within 60 days of the Statement 
of the Case.  However, you were also 
advised that you had one year from the 
date of the decision (January 24, 1998) 
to file you[r] VA Form 9.  Since VA Form 
9 was not received by January 24, 1998, 
your appeal was not timely filed.  
Although we received your Notices of 
Disagreement timely, your formal appeal 
on VA Form 9 was not time[ly] filed.  
(Emphasis added.)  

The RO's position thus appears to be that the letter of 
December 11, 1997, was timely received but did not constitute 
a substantive appeal because the veteran had labeled it a 
notice of disagreement.  While perhaps somewhat misleading, 
the letter of December 11, 1997, may be considered a proper 
substantive appeal in this case.  

In these circumstances, the Board will find that the RO's 
letter of July 26, 1999, and the copies of the certified mail 
documents offered by the veteran constitute clear evidence to 
rebut the presumption of regularity and that the substantive 
appeal dated December 11, 1997, was received at the RO on 
December 16, 1997.  It follows that the substantive appeal of 
the RO's denial of the claim of entitlement to an earlier 
effective date for the grant of a TDIU was timely.  

B.  Entitlement to an earlier effective date for the grant of 
a TDIU

The record shows that the veteran underwent a VA examination 
by a board of two psychiatrist on November 2, 1988, that 
culminated in a diagnostic impression on Axis I of acute and 
chronic psychosis that was thought to be paranoid 
schizophrenia.  The examiners remarked that there was 
evidence from the veteran's history that there might be post-
traumatic stress disorder but that further information would 
be needed from the claims file.  However, it was felt that 
there was almost total social and vocational impairment and 
that the veteran was only questionably competent to handle VA 
funds at that time.  

A rating decision dated in March 1989 granted service 
connection for anxiety reaction, based on findings in the 
service medical records, effective from the date of receipt 
of the veteran's claim on February 23, 1988.  Service 
connection was also granted for hearing loss.  Noncompensable 
evaluations were assigned, effective from February 23, 1988.  
However, service connection was denied for post-traumatic 
stress disorder and for schizophrenia.  The veteran was 
informed of the rating action in a letter dated in April 
1989.  

The RO regarded the correspondence received on December 1, 
1989, as a notice of disagreement with the prior rating 
decision, as well as an amended claim for service connection 
for additional conditions.  A rating decision dated in 
February 1991, however, continued the noncompensable 
evaluation for the service-connected anxiety reaction and 
continued to deny service connection for post-traumatic 
stress disorder and schizophrenia.  The RO also continued its 
10 percent rating of the veteran's service-connected spastic 
colon with hiatal hernia and peptic ulcer disease, an 
evaluation that had been in place since separation, and the 
noncompensable rating for hearing loss.  The combined 
service-connected evaluation was 10 percent, effective from 
separation.  By March 1991, he had perfected an appeal from 
the prior rating decisions.  

Thereafter, the veteran underwent a number of VA examinations 
over the course of several years.  In a rating decision dated 
in January 1994, the denial of service connection for post-
traumatic stress disorder and schizophrenia was continued, 
but a 70 percent evaluation based on a finding of severe 
impairment was assigned for the service-connected anxiety 
reaction, effective from February 23, 1988, the date of 
receipt of the claim that led to the appeal.  His service-
connected gastrointestinal disorder was reclassified to 
include a recent diagnosis of irritable bowel syndrome and 
evaluated as 30 percent disabling, effective from the same 
date.  A combined service-connected evaluation of 80 percent 
was assigned, effective from February 23, 1988.  The veteran 
was notified of the rating determination in February 1994 and 
was also advised that the RO considered its action to be a 
complete grant of the benefits sought on appeal.  In a 
statement dated in March 1994, the veteran responded to the 
effect that the RO was in error in denying service connection 
for prostatitis and spinal disorders.  Accordingly, in a 
remand dated in December 1994, it was requested that the RO 
contact the veteran to clarify the exact benefits that he was 
still seeking to obtain and to reiterate to him that the 
other issues would be considered as having been withdrawn or 
satisfied by the January 1994 grant of benefits.  

In accordance with the remand, the RO wrote to the veteran 
later in December 1994 seeking clarification of the issues he 
desired to pursue on appeal.  In a statement received on 
March 14, 1995, the veteran responded to the Board's request 
for clarification.  By separate correspondence also received 
on March 14, 1995, he stated that he had previously requested 
consideration for individual unemployability but that 
consideration was not given to his request.  He wrote that he 
"once again" requested such consideration in accordance 
with the pertinent provisions of 38 C.F.R. § 4.16.  

In a decision dated in May 1996, the Board granted service 
connection for post-traumatic stress disorder but denied 
service connection for psychiatric disability other than 
anxiety reaction and post-traumatic stress disorder.  A 
rating decision dated in August 1996 reclassified the 
service-connected psychiatric disability as anxiety reaction 
with history of post-traumatic stress disorder but continued 
the 70 percent rating for the reclassified disorder.  
Although other service-connected disabilities were assigned 
evaluations in consequence of the May 1996 Board decision, 
the combined service-connected evaluation remained 80 
percent.  A deferred rating decision dated August 22, 1996, 
indicated that a VA Form 21-8940 was to be sent to the 
veteran so that he could apply for a TDIU.  

The veteran's formal claim (VA Form 21-8940) of entitlement 
to a TDIU was received in late August 1996.  A rating 
decision of November 22, 1996, granted the claim for a TDIU 
and also granted service connection for tinnitus, evaluating 
the disability as 10 percent disabling, effective from March 
14, 1995.  The evaluation for service-connected limited 
motion of the temporomandibular articulation was increased to 
10 percent disabling, effective from February 23, 1988, and 
the evaluation for disc disease and arthritis of the 
lumbosacral spine was increased to 40 percent disabling, also 
effective from February 23, 1988.  The combined service-
connected evaluation was increased to 90 percent, effective 
from February 23, 1988.  

The effective date of an award of increased compensation is 
the earliest date as of which it is factually ascertainable 
that an increase in disability has occurred if the claim is 
received within a year from that date; otherwise, the 
effective date is the later of the date of increase in 
disability or the date of receipt of the claim.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Harper v. Brown, 10 
Vet. App. 125, 126-27 (1997).  A claim for a TDIU is, in 
essence, a claim for an increased rating.  Norris v. West, 12 
Vet. App. 413, 420 (1999).  A TDIU claim is an alternate way 
to obtain a total disability rating without recourse to a 100 
percent evaluation under the rating schedule.  See, e.g., 
Parker v. Brown, 7 Vet. App. 116, 118 (1994).  Once, as here, 
the veteran had filed a formal claim for disability 
compensation under 38 C.F.R. § 3.151, he obtained the 
procedural benefits bestowed by 38 C.F.R. § 3.155(c), which 
provides that an informal request for increase or reopening 
will be accepted as a claim.  Norris v. West, 12 Vet. App. at 
417.  Under the provisions of 38 C.F.R. § 3.157(b)(1), an 
informal claim for increase will be initiated by a report of 
examination or hospitalization by VA or the uniformed 
services for previously established service-connected 
disabilities.  See Servello v. Derwinski, 3 Vet. App. 196, 
200 (1992) (holding that a VA examination report constituted 
an informal claim for a TDIU).  

When the RO is considering a claim for an increased rating 
from a claimant whose schedular rating meets the minimum 
criteria under 38 C.F.R. § 4.16(a), and there is evidence of 
current service-connected unemployability in the claimant's 
claims file, the evaluation of that claim for increase must 
also include an evaluation of a reasonably raised claim for a 
TDIU.  Norris v. West, 12 Vet. App. at 421.  The Court held 
in Norris that because the veteran in that case was already 
rated 70 percent disabled for his service-connected anxiety 
disorder, the evidence of his unemployability due to that 
disability reasonably raised a claim under 38 C.F.R. 
§§ 3.155(c) and 3.157(b) for a TDIU under 38 C.F.R. 
§ 4.16(a).  Id. at 422.  

The question arises whether, prior to the receipt of his 
informal claim for a TDIU on March 14, 1995, the record shows 
that unemployability was factually ascertainable and that 
there was an informal claim for a TDIU of record, including 
any communication received from the veteran evidencing a 
belief in entitlement to that benefit.  38 C.F.R. §§ 3.1(p), 
3.157(b); Servello v. Derwinski, 3 Vet. App. at 199.  

The RO in January 1994 took the view that its grant of a 70 
percent evaluation for service-connected anxiety reaction 
from February 23, 1988, constituted a complete grant of the 
benefit sought on appeal.  Under the precedent in Norris, 
this rating action raised the issue of entitlement to a TDIU, 
especially in view of the grant of a 30 percent rating for 
the service-connected gastrointestinal disorder, with a 
combined service-connected evaluation of 80 effective from 
February 23, 1988.  

Moreover, there is evidence that the veteran had long claimed 
unemployability due to his various disorders, albeit for some 
disorders that are not service connected.  In his letters to 
the RO (informal claim) received on February 23, 1988, the 
veteran referred to his inability to work and indicated that 
he thought that he was unable to get a job because he was 
sick all the time.  In correspondence received at that time, 
his spouse indicated that the veteran had on occasion lived 
on the streets, that the last real job he had was more than 
10 years before, and that "there is certainly no way on 
God's earth he could get or hold one now."  

In his notice of disagreement received on December 1, 1989, 
the veteran maintained that his multiple gastrointestinal 
problems significantly contributed to his "overall 
industrial impairment."  He added that his chronic 
malnourishment and undernourishment were clearly the result 
of his digestive disease disorder "and significantly 
contributes to [the] veteran's total industrial impairment.  
Consideration of retroactive rating is also requested."  

In a statement received on May 21, 1991, the veteran set 
forth a long list of disorders for which he claimed service 
connection.  He cited 38 C.F.R. § 4.15 and claimed that he 
was entitled to a total permanent disability rating.  

The veteran testified before a hearing officer at the RO on 
May 21, 1991, that, for the previous 15 years, he had been 
unable to engage in any substantial employment due to his 
physical condition.  In her decision dated the following 
month, the hearing officer summarized his testimony, noting 
that the veteran indicated that the conditions for which he 
was claiming service connection had interfered with his 
family life and had prevented him from seeking employment.  

On VA psychiatric examination in October 1992, the veteran 
was felt to be competent for VA purposes.  On VA psychiatric 
examination in September 1993, the diagnosis was post-
traumatic stress disorder with anxiety, which was felt to be 
moderate to severe in degree.  He was competent to manage his 
financial affairs.  The findings were unchanged on a VA 
psychiatric examination in November 1993.  

With a statement received on February 18, 1993, the veteran 
submitted additional medical evidence in support of his 
pending claims and asserted that "none of these additional 
medical records should be necessary in the realization of a 
total disability determination."  

In a statement received on September 9, 1993, the veteran 
stated that "[o]btaining and retaining meaningful employment 
became nearly impossible because of the anxiety."  He said 
that his severe anxiety attacks were one of the primary 
contributing factors to his chronic unemployment, noting that 
he had been unemployed in excess of 10 years.  

In any case, there is significant evidence that the veteran, 
at least to his mind, had already claimed entitlement to a 
TDIU when he filed an informal claim for that benefit on 
March 14, 1995.  The RO eventually forwarded a VA Form 21-
8940 to the veteran so that he could file a formal claim for 
a TDIU and granted the benefit effective from what it 
identified as the date of receipt of an informal claim for 
the benefit on March 14, 1995.  Since, however, the RO had 
sometime before granted a combined service-connected 
evaluation of 70 percent, effective from February 23, 1988, 
it was incumbent on the RO to determine whether there was a 
basis in the record prior to March 14, 1995, to establish 
entitlement to the TDIU eventually granted.  The record was 
replete with lengthy correspondence from the veteran from the 
date of receipt of his claim for benefits in February 1988, 
as well as with numerous reports of VA examination and 
treatment.  This, then, was an onerous task.  

The record demonstrates that the veteran essentially 
continuously prosecuted his claim for compensation benefits 
from February 23, 1988.  The Board notes that a board of two 
VA psychiatrists found on November 2, 1988, that the veteran 
might have post-traumatic stress disorder but that further 
information was needed from the claims file.  These 
psychiatrists also found that almost total social and 
vocational impairment was present and that the veteran was 
only questionably competent to handle VA funds due to his 
then diagnosed acute and chronic psychosis, which was thought 
to be paranoid schizophrenia.  Although service connection 
was later denied for schizophrenia, service connection was 
granted for post-traumatic stress disorder and included with 
his service-connected psychiatric disability.  It is notable 
that despite a number of subsequent psychiatric examinations, 
schizophrenia was not diagnosed; the predominant diagnosis 
was post-traumatic stress disorder.  Once post-traumatic 
stress disorder was added to his service-connected 
psychiatric disability picture, this examination, under the 
precedent in Norris, arguably constituted an informal claim 
for a TDIU.  

The Board will accord the veteran the benefit of the doubt 
and find that the VA examination of November 2, 1988, 
constituted an informal claim for a TDIU and that, in view of 
the effective date eventually established for his service-
connected combined evaluation, the veteran was unemployable 
due to his service-connected disabilities when examined on 
that date.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (to be codified 
as amended at 38 U.S.C. § 5107); 38 C.F.R. § 4.3.  

However, an effective date of February 23, 1988, for the 
grant of a TDIU is not warranted.  Despite the references to 
his inability to work in the informal claim filed at that 
time, there was no showing until the VA examination of 
November 2, 1988, that the veteran was unemployable due 
solely to service-connected disabilities.  With his formal 
claim for TDIU benefits submitted in August 1996, the veteran 
submitted a copy of a VA Form 21-8940 purportedly signed on 
May 3, 1994, together with a letter from the Social Security 
Administration dated in May 1984 showing that he been found 
entitled to disability benefits since December 1982.  This 
was consistent with the statement of his spouse received in 
February 1988 suggesting that he was then unemployable.  
However, a TDIU is predicated on a finding that the claimant 
is unemployable due solely to service-connected disabilities, 
see 38 C.F.R. § 4.16(a), while Social Security bases its 
disability determinations on the severity of all current 
disabilities.  It was not until November 2, 1988, that it was 
factually ascertainable that the veteran was unemployable due 
to his service-connected disabilities.  Thus, it was not 
until that date that his entitlement arose.  As his date of 
entitlement and the date of receipt of claim were identical 
for VA purposes, November 2, 1988, but no earlier, is found 
to be the effective date for the grant of a TDIU.  

The Board also notes that a copy of a VA Form 21-8940 
apparently signed by the veteran on April 22, 1988, was 
received in April 1999.  There is no indication that this 
claim form was actually received at any time prior to 
November 2, 1988, but even if it were, the same analysis 
would apply:  It was not factually ascertainable until the 
findings of the board of two psychiatrists in November 1988 
that the veteran was unemployable due solely to his service-
connected disabilities.  

In so finding, the Board has considered the applicability of 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096, which became effective during the 
pendency of this appeal.  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 
12 Vet. App. 477(1999), withdrawn sub nom.  Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  It also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This change in the law is applicable to all claims flied on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7(a), 114 
Stat. 2096, 2099.  See VAOPGCPREC 11-00; Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  

Under the Act, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (to be codified as amended at 38 U.S.C. 
§§ 5102 and 5103).  The veteran and his representative were 
notified in the statement of the case issued in October 1997 
of the provisions affecting the establishment of effective 
dates.  These provisions address the key issue in this case, 
which is the appropriate effective date for the grant of the 
veteran's TDIU.  The veteran's voluminous correspondence on 
the issues in this case indicates that he was quite aware of 
the pertinent law and regulations and of the material facts 
bearing on the effective date issue.  

It bears emphasis that the new law was expressly intended to 
overturn a decision of the Court of Appeals for Veterans 
Claims that dealt with original service connection claims 
(Morton), not to alter the effective date rules contained in 
title 38 of the United States Code and title 38 of the Code 
of Federal Regulations.  It should be observed that the 
decision in this case involves the interpretation of 
documents that were of record before the appeal of the 
timeliness issued was perfected.  There is no indication in 
the record that there is evidence that could be secured that 
would alter in the least the record upon which this appeal 
turns.  

Thus, in the circumstances of this case, a remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant in this case.  Further 
development of the claim and further expending of VA's 
resources are not warranted.  


ORDER

The substantive appeal of the RO's denial of a claim of 
entitlement to an earlier effective date for the grant of a 
TDIU was timely filed.  

An effective date for the grant of a TDIU of November 2, 
1988, is granted, subject to controlling regulations 
governing the payment of monetary benefits.  



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals



 

